          Case 1:21-cv-03655-LGS Document 21 Filed 09/16/21 Page 1 of 1




                                                              September 14, 2021

BY ECF
Hon. Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Weinstock-Shemesh v. Bank Hapoalim, B.M., Case No. 1:21-cv-03655-LGS

Your Honor:

       I am the attorney for Plaintiff Yael Weinstock-Shemesh and write jointly with counsel for
Defendant Bank Hapoalim B.M., to request a brief, one week extension of the date for the parties
to submit an ESI protocol, currently September 16, 2021.

        The basis for this request is that the parties have recently restarted settlement negotiations
and believe that it would be in the interest of achieving a settlement for the parties to focus their
efforts on negotiations. In addition, counsel for Defendant reports that the additional time is
needed due to the intervening Jewish holidays.

       There have been no prior requests for an extension of this date.

       Thank you for your attention to this matter.


                                                              Very truly yours,

                                                              /s

                                                              Jason L. Solotaroff

cc:    Evandro Gigante, Esq.         Application GRANTED. By September 23, 2021, the parties shall file an
       Jonathan Gartner, Esq.        agreed-upon ESI protocol, with a letter identifying any issues on which
       Counsel for Defendant         they cannot agree and their respective positions. No further extensions
                                     will be granted absent extraordinary circumstances.

                                     Dated: September 16, 2021
                                            New York, New York




                90 Broad Street 10th Floor | New York, New York 10004
